Grimke, J.,
delivered the opinion of the court (all the judges present) 28th April. No improper motive had been imputed to the arbitrators in making the representation they did. It must be taken for granted that the mistake was made which they have stated ; and if so, it would be unjust to establish the award. Whether for such a cause as this it would be proper to set aside an award, alter it had been returned into court, and had been confirmed and made a judgment of the court, is not now the question to be determined ; but the question is, whether upon a rule to shew cause why an award delivered into couri should not receive the sanction ol the court, and be made a judgment thereof, and cause shewn as in the present case, such cause shewn ought not to be deemed sufficient to require a refusal to make the rule absolute, and to authorize an inquiry into the truth of the causes assigned. We think the judge who presided in the District Court did wrong in overruling the objection to the motion.to confirm the award, and therefore reverse his decision.
Motion granted.